Citation Nr: 1421379	
Decision Date: 05/12/14    Archive Date: 05/21/14

DOCKET NO.  06-04 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether the appellant is eligible for Department of Veterans Affairs (VA) death benefits.


REPRESENTATION

Appellant represented by:	Daniel G. Krasngeor, Attorney


ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel


INTRODUCTION

The appellant asserts her spouse had active service during World War II.  He reportedly died in April 2005.  The appellant is his widow.

By letter dated September 2005, the VA Regional Office (RO) in Manila, the Republic of the Philippines, informed the appellant her claim for death benefits was denied since there was no evidence her spouse, the service member, was a member of the Commonwealth Army of the Philippines, including recognized guerillas, in the service of the Armed Forces of the U.S.  When this case was before the Board of Veterans' Appeals (Board) in June 2008, it was remanded for additional development of the record.  In March 2011, the Board denied the claim.  The appellant filed a timely appeal to the United States Court of Appeals for Veterans Claims (Court) which, by Order dated September 2011, granted a Joint Motion for Remand (JMR).  The Board again remanded the claim in March 2012.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant filed a claim for death benefits in 2005 and indicated the serviceman had the requisite service for such benefits.  The VA has made numerous efforts in an attempt to verify such service, but these have been unsuccessful.  In the March 2012 remand, the Board directed the RO to make another attempt to verify whether the appellant's spouse had service with the Army or Marines.  The Board noted that the RO should attempt to obtain legible copies of documents the appellant submitted to it in February 2012.  These documents were a General Discharge showing the serviceman was discharged from the Army of the United States in July 1946, and a document from Headquarters, Philippine Command (APO 707) indicated he had served with the United States Armed Forces in the Far East.  These documents, along with others submitted by and on behalf of the appellant, were sent to the National Personnel Records Center for verification of service.  A response was received in September 2013, and indicated no change was warranted as the documents had no bearing on the determination.  It does not appear, however, that any attempt was made to contact the Department of the Army to verify whether the serviceman had service with the U.S. Armed Forces in the Far East.

The appellant's attorney argues that the documentation should have been sent directly to the service department, and not the National Personnel Records Center.  In addition, it was noted that the request contained inaccurate information as it indicated the serviceman had guerilla service.  It has been the appellant's contention throughout her claim that her spouse had service with the U.S. Armed Forces in the Far East.  There is also some discrepancy in the dates the serviceman reportedly served.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact both the United State Army and the United States Marine Corp directly in an attempt to confirm whether the serviceman had service with the U.S. Armed Forces in the Far East.  The RO should forward all pertinent documents, to include the General Discharge from the Army of the United States, and APO 707.  It should also be noted that the serviceman reportedly did not have recognized guerrilla service.

2.  The RO should then review the record and readjudicate the claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the appellant and her representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

